Citation Nr: 1236367	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  97-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected schizophrenia.

3.  Entitlement to service connection for hyperlipidemia, to include as due to diabetes mellitus.

4.  Entitlement to service connection for obesity, to include as due to diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to a disability rating greater than 50 percent for schizophrenia.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 1972, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claim for a disability rating greater than 50 percent for schizophrenia (which the RO characterized as schizophrenic disorder, undifferentiated type).  After the Veteran perfected a timely appeal on this claim, the Board denied it in October 2000.  The Veteran, through his attorney, timely appealed the Board's October 2000 decision to the United States Court of Appeals for Veterans Claims (Court) and, in June 2001, the Court vacated and remanded the Board's October 2000 decision.

The Board then denied the Veteran's increased rating claim for paranoid schizophrenia (which was characterized as undifferentiated-type schizophrenia) in a May 2002 decision.  Both the Veteran, through his attorney, and VA's Office of General Counsel (OGC) filed a Joint Motion for Remand (Joint Motion) with the Court.  In January 2003, the Court granted the Joint Motion and vacated and remanded the Board's May 2002 decision.  The Board subsequently remanded the Veteran's increased rating claim for schizophrenia in October 2003 to the RO for additional development.  The Board then denied the Veteran's increased rating claim for schizophrenia in November 2004.  Both the Veteran, through his attorney, and OGC filed another Joint Motion with the Court in January 2006.  In February 2006, the Court granted the Joint Motion and vacated and remanded the Board's November 2004 decision.  The Board then remanded the Veteran's increased rating claim for schizophrenia to the RO again in August 2007.

This matter also is before the Board on appeal from a May 2008 rating decision in which the RO denied the Veteran's claims of service connection for diabetes mellitus, to include as due to herbicide exposure, for obstructive sleep apnea, to include as due to service-connected schizophrenia, for hyperlipidemia, obesity, and hypertension, each to include as due to diabetes mellitus, and for a low back disability (which was characterized as low back pain).

This matter finally is before the Board on appeal from an October 2008 rating decision in which the RO denied the Veteran's claim of entitlement to a TDIU.

As is explained below in greater detail, the Board is granting service connection for obstructive sleep apnea and for diabetes mellitus.  The criteria for referral to the Director, Compensation & Pension (C&P) Service, for extraschedular consideration of a TDIU also have been met.  Although the Board regrets the additional delay that may be caused by this action, the issues of entitlement to a TDIU on an extraschedular basis, entitlement to service connection for obesity and for hypertension, each to include as due to diabetes mellitus, and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in the Republic of Vietnam between September 1970 and August 1971; thus, his in-service herbicide exposure is presumed.

2.  The competent evidence suggests that the Veteran's in-service herbicide exposure caused or aggravated his diabetes mellitus.

3.  The competent evidence suggests that the Veteran's service-connected schizophrenia caused or aggravated his obstructive sleep apnea.

4.  The competent evidence shows that the Veteran's current hyperlipidemia is not related to active service and was not caused or aggravated by a service-connected disability.

5.  The competent evidence shows that the Veteran's service-connected schizophrenia is manifested by, at worst, complaints of auditory hallucinations, sleep disturbance, and anxiety.

6.  The competent evidence shows that the Veteran's service-connected schizophrenia markedly interfered with his prior employment and currently prevents him from securing and maintaining substantial gainful employment such that referral to the Director, C&P Service, for extraschedular consideration of a TDIU is warranted.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred as a result of in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  Obstructive sleep apnea was incurred as a result of service-connected schizophrenia.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).   

3.  Hyperlipidemia was not incurred in active service, to include as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

4.  The criteria for a disability rating greater than 50 percent for schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9204 (2011).

5.  The criteria have been met for referral to the Director, C&P Service, for consideration of whether a TDIU is warranted on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.16 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's service connection claims for obstructive sleep apnea and for diabetes mellitus and his claim for a TDIU on an extraschedular basis, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's service connection claim for hyperlipidemia and his increased rating claim for schizophrenia, the Board notes that, in letters issued in March 2004, March 2005, August 2007, and in February 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  These letters also informed the Veteran to submit medical evidence showing that his service-connected schizophrenia had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.  

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about this disability.  He was told that he needed to provide VA information as to where he had received medical treatment or he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in May 1997 and supplemental statements of the case in May 2000, April 2004, and in June and October 2010 addressing his increased rating claim for schizophrenia.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO describing the Rating Schedule and applying the relevant regulations to his increased rating claim for schizophrenia.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his increased rating claim for schizophrenia, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting service connection for hyperlipidemia.  The evidence also does not support granting an increased rating for schizophrenia.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in August 2007, the February 2008 VCAA notice letter, January 2011, and in February 2012, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board notes that, in this case, VA could not have provided pre-adjudication VCAA notice on the Veteran's increased rating claim for schizophrenia because the currently appealed rating decision was issued in February 1997, several years prior to the VCAA's enactment.  With respect to the Veteran's service connection claim for hyperlipidemia, the Board finds that adequate pre-adjudication VCAA notice was issued to the Veteran and his service representative in February 2008 prior to the currently appealed rating decision issued in May 2008; thus, this notice was timely.  Because the appellant's service connection claim for hyperlipidemia and his increased rating claim for schizophrenia are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no competent evidence, other than the Veteran's statements, which indicates that hyperlipidemia may be associated with service, to include as due to diabetes mellitus.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that obtaining another examination or opinion is not required with respect to the Veteran's service connection claim for hyperlipidemia.  

The Veteran was afforded VA examinations in 1996, 2000, 2004, 2008, and in 2010 to determine the current nature and severity of his service-connected schizophrenia.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the Veteran's increased rating claim for schizophrenia adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred diabetes mellitus, obstructive sleep apnea, and hyperlipidemia during active service.  He alternatively contends that his in-service herbicide exposure while on active service in the Republic of Vietnam caused or aggravated his current diabetes mellitus.  He also alternatively contends that his service-connected schizophrenia caused or aggravated (permanently worsened) his current obstructive sleep apnea.  He finally contends that his diabetes mellitus caused or contributed to his current hyperlipidemia.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for diabetes mellitus as due to herbicide exposure.  The Board acknowledges the Veteran's assertions that he incurred diabetes mellitus during active service or, in the alternative, that his in-service herbicide exposure while on active service in the Republic of Vietnam caused or aggravated his current diabetes mellitus.  Despite the Veteran's assertions to the contrary, his service treatment records show no complaints of or treatment for diabetes mellitus at any time during active service.  There is no competent evidence which suggests that the Veteran's current diabetes mellitus was incurred during active service.  Nor does the evidence suggest that the Veteran's diabetes mellitus is related directly to active service.  Given the foregoing, the Board finds that service connection for diabetes mellitus is not warranted on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.

The Veteran is entitled to service connection for diabetes mellitus as due to in-service herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran contends that he was exposed to herbicides during active service in the Republic of Vietnam and such exposure caused or contributed to his current diabetes mellitus.  The Board agrees.  Contrary to findings made by the RO during the pendency of this appeal, a review of the Veteran's service personnel records clearly shows that he had active service in the Republic of Vietnam between September 1970 and August 1971.  These records show that he served as a cook with Battery C, 2nd Battalion, 12th Artillery, while in Vietnam.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

The competent evidence also suggests that the Veteran's acknowledged in-service herbicide exposure caused or contributed to his current diabetes mellitus.  For example, in statements on an October 2007 VA Form 21-4138, N. I. F-H, M.D., stated that the Veteran had been diagnosed as having diabetes mellitus in January 2007.  Dr. F-H also stated that diabetes mellitus was "a condition that is recognized as caused by the exposure to Agent Orange."  She further opined that the Veteran's in-service exposure to Agent Orange had caused his current diabetes mellitus.  There is no competent contrary opinion of record.  In summary, after resolving all reasonable doubt in the Veteran's favor, and especially in light of the October 2007 opinion from Dr. F-H concerning the contended etiological relationship between the Veteran's diabetes mellitus and his acknowledged in-service herbicide exposure, the Board finds that the evidence supports granting service connection for diabetes mellitus as due to in-service herbicide exposure.  Id.

The Board also finds that the evidence supports granting the Veteran's claim of service connection for obstructive sleep apnea as due to service-connected schizophrenia.  The Board acknowledges the Veteran's assertions that he incurred obstructive sleep apnea during active service or, in the alternative, that his service-connected schizophrenia caused or aggravated his current obstructive sleep apnea.  Despite the Veteran's assertions to the contrary, his service treatment records show no complaints of or treatment for obstructive sleep apnea at any time during active service.  The competent post-service evidence shows that, although the Veteran has been treated for obstructive sleep apnea since his separation from active service, it is not related directly to active service.  The Board finds it significant that the Veteran did not report, and the VA examiners who treated him for obstructive sleep apnea beginning in December 2002 did not indicate, that this disability was incurred in active service.  There is no competent evidence which suggests that the Veteran's obstructive sleep apnea was incurred during active service.  Given the foregoing, the Board finds that service connection for obstructive sleep apnea is not warranted on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304. 

The Veteran is entitled to service connection for obstructive sleep apnea as due to his service-connected schizophrenia.  See 38 C.F.R. § 3.310.  The Board acknowledges that service connection currently is in effect for schizophrenia, evaluated as 50 percent disabling effective August 23, 1990.  The competent post-service evidence (in this case, VA outpatient treatment records and examination reports) persuasively suggests that the Veteran's service-connected schizophrenia caused or aggravated his obstructive sleep apnea.  For example, beginning on VA outpatient treatment in December 2002, multiple VA clinicians who have seen the Veteran for treatment of his service-connected schizophrenia have opined repeatedly that this disability caused or aggravated his current obstructive sleep apnea.  For example, on VA outpatient treatment in August 2010, the Veteran's complaints included nightmares and flashbacks to his service in Vietnam and problems with recalling recent and immediate events "at times."  Mental status examination of the Veteran showed adequate hygiene, appropriate dress, he was unshaven, normal gait and coordination, low pitched speech, no audiovisual hallucinations, delusions, suicidal or homicidal ideation, ideas of reference, persecutory thoughts, or aggression, coherent and relevant thought process, full orientation, memory problems in recalling recent events, and fair judgment and insight.  The Veteran's Global Assessment of Functioning (GAF) score was 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The VA examiner opined that the Veteran's obstructive sleep apnea was secondary to his service-connected schizophrenia.  The diagnoses included schizophrenia, undifferentiated type, and "sleep disorder secondary to his neuropsychiatric condition."  There is no competent contrary opinion of record to weigh against the repeated findings on VA outpatient treatment visits conducted during the pendency of this appeal that the Veteran's service-connected schizophrenia caused or contributed to his obstructive sleep apnea.  In summary, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports granting service connection for obstructive sleep apnea as due to service-connected schizophrenia.  Id.

By contrast, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hyperlipidemia, to include as due to diabetes mellitus.  The Board notes initially hyperlipidemia is defined as a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia and hypercholesterolemia.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 852 (29th Ed. 2000).  In other words, hyperlipidemia is a laboratory result suggesting elevated lipids in a Veteran's bloodstream.  Although the Veteran does not contend, and the evidence does not show, that he incurred hyperlipidemia as a result of in-service herbicide exposure, the Board is required to consider all potential theories of entitlement to service connection.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Board already has found that, because the Veteran's active service includes service in the Republic of Vietnam between September 1970 and August 1971, his in-service herbicide exposure is presumed.  See Haas, 525 F.3d. at 1168; see also 38 C.F.R. §§ 3.307, 3.309.  As noted above, hyperlipidemia is not among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, relating his hyperlipidemia to active service as a result of his acknowledged in-service herbicide exposure.  Thus, the Board finds that service connection for hyperlipidemia as due to herbicide exposure is not warranted.  Id.

The Veteran also is not entitled to service connection for hyperlipidemia, to include as due to diabetes mellitus.  The Veteran has contended that he incurred hyperlipidemia during active service or, alternatively, his diabetes mellitus caused or contributed to his current hyperlipidemia.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran has been treated for hyperlipidemia since his service separation, it is not related to active service, to include as due to a service-connected disability.  For example, the Veteran's service treatment records do not show the presence of elevated lipids on any laboratory testing conducted during active service.  Clinical evaluation was normal at his enlistment physical examination in July 1969 and he denied all relevant pre-service medical history.  Clinical evaluation was unchanged at his separation physical examination in January 1972.  The Veteran certified in March 1972 that there had been no change in his medical condition since his separation physical examination.

The competent post-service evidence also does not support granting the Veteran's claim of service connection for hyperlipidemia, to include as due to diabetes mellitus.  This evidence shows that, although the Veteran has complained of and been treated for hyperlipidemia since his service separation, it is not related to active service or any incident of service, to include as due to diabetes mellitus.  A review of the Veteran's SSA records show that he was awarded SSA disability benefits for paranoid schizophrenia.  These records also consist largely of duplicate copies of the Veteran's VA outpatient treatment records and examination reports.  A review of the Veteran's voluminous post-service VA outpatient treatment records shows that he has complained of and been treated regularly for hyperlipidemia since approximately 2004.  For example, on VA outpatient psychiatric treatment on July 30, 2004, it was noted that the Veteran had multiple "somatic complaints."  The Axis III diagnoses included mixed hyperlipidemia.  On VA outpatient primary care clinic visit that same day, the Veteran's complaints included mixed hyperlipidemia.  He reported that "there [had] not been any major or significant events affecting his health" since his most recent VA outpatient treatment visit.  The Veteran was prescribed a low dose of simvastatin 10 mg by mouth daily at bedtime to treat his hyperlipidemia.  The assessment included hyperlipidemia, with a note that "in view of multiple risk factors he was educated in terms of healthy diet (he likes to eat)."

In her October 2007 statement, Dr. F-H stated that the Veteran had been diagnosed as having hyperlipidemia.

The Board acknowledges the Veteran's assertions that his hyperlipidemia is related to active service, to include as due to diabetes mellitus.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran has been treated for hyperlipidemia since his service separation, it is not related to service and was not caused or aggravated (permanently worsened) by a service-connected disability.  The Veteran's service treatment records show no complaints of or treatment for hyperlipidemia at any time during his active service.  A review of the competent post-service evidence shows that, although the Veteran has been diagnosed as having hyperlipidemia since approximately 2004 (or approximately 32 years after his service separation) and has been prescribed a low dose of medication to treat this problem, it is not related to active service or any incident of service, to include his diabetes mellitus.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also notes that hyperlipidemia is a laboratory result demonstrating the presence of elevated lipids in a Veteran's bloodstream.  The Board observes in this regard that the presence of a mere symptom (such as hyperlipidemia) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In any event, the Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his hyperlipidemia to active service, to include as due to diabetes mellitus.  Thus, the Board finds that service connection for hyperlipidemia, to include as due to diabetes mellitus, is not warranted.

Increased Rating for Schizophrenia

The Veteran also contends that his service-connected schizophrenia is more disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected schizophrenia currently is evaluated as 50 percent disabling effective August 23, 1990, under 38 C.F.R. § 4.130, DC 9204.  See 38 C.F.R. § 4.130, DC 9204 (2011).  A 50 percent rating is assigned under DC 9204 for schizophrenia manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9204 for schizophrenia manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9204 for schizophrenia manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board finds that the preponderance of the evidence is against assigning a disability rating greater than 50 percent for the Veteran's service-connected schizophrenia.  The competent evidence shows that the Veteran's service-connected schizophrenia is manifested by, at worst, occupational and social impairment with reduced reliability and productivity due to such symptoms as reported auditory hallucinations, memory impairment, and sleep disturbance.  See 38 C.F.R. § 4.130, DC 9204 (2011).  The competent evidence of record does not indicate that the Veteran has experienced occupational and social impairment with deficiencies in most areas or total occupational and social impairment such that a disability rating greater than 50 percent is warranted for his service-connected schizophrenia at any time during the pendency of this appeal.  Id.  For example, on VA examination in October 1996, it was noted that the Veteran "basically complains about the same things that he has complained about before in terms of his anxiety and the poor tolerance that he has to frustration.  This apparently is reflected mostly in dealing with his son."  Mental status examination of the Veteran showed he was dressed casually and adequately groomed, very anxious, "relevant and coherent in his answers," thought content focused on "intolerance to frustration and to being contradicted and persistent anxiety," no delusions or hallucinations "but he is distrustful of others.  He apparently likes to remain isolated and does not help his wife in managing the house," full orientation, adequate memory and intellectual functioning, fair judgment, and poor insight.  "He refers to being greatly bothered by noise and he has become avoidant in order to stay away from problems that he usually has within his family [e]specially with his two sons."  The Veteran's GAF score was 50-55, indicating serious symptoms or any serious impairment in social, occupational, or school functioning, or moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The diagnoses included schizophrenic disorder, undifferentiated type.

The Veteran testified at his October 1997 RO hearing that his service-connected schizophrenia was manifested by anxiety.  See RO hearing transcript dated October 9, 1997, at pp. 6.  He also testified that he had beaten his wife on several occasions during their marriage as a result of his uncontrolled anger which he attributed to his service-connected schizophrenia.  Id., at pp. 8.  He testified further that he heard auditory hallucinations.  Id., at pp. 9-10.  He also testified further that he experienced recurrent suicidal ideation.  Id., at pp. 12-13.  

On VA examination in January 2000, the Veteran's complaints included anxiety, fears, and irritability.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Mental status examination of the Veteran showed he was clean, bearded, adequately dressed and groomed, full orientation, good attention, concentration, and memory, clear and coherent speech, no hallucinations or suicidal or homicidal ideation, fair insight and judgment, and good impulse control.  The Veteran's GAF score was 59, indicating moderate symptoms.  The diagnosis was chronic undifferentiated schizophrenia.

On VA outpatient treatment in May 2003, the Veteran's complaints included feeling anxious and restless, insomnia, irritability, losing control of himself, and isolating tendencies.  Mental status examination of the Veteran showed adequate hygiene and appropriate dress, unshaven, mild psychomotor agitation, an un-spontaneous attitude, low pitched speech, no audiovisual hallucinations, illusions, delusions, suicidal or homicidal ideation, ideas of reference, persecutory ideas, or ideas of aggression, coherent and relevant thought process, full orientation, problems in recalling recent events, good memory of remote events, and fair judgment and insight.  The VA examiner stated that the Veteran "needs reevaluation of medications to prevent his decompensation."  The Veteran's GAF score was 60, indicating moderate symptoms.  The diagnosis was schizophrenia, undifferentiated type.

On VA examination in March 2004, the Veteran complained of feeling sad and depressed, irritability, insomnia, an inability to concentrate, anxiety, and tension.  The Veteran reported being married for 30 years.  He had 2 children and lived with his wife and a 27-year old son at home.  He denied any family or marital problems.  Mental status examination of the Veteran showed he was dressed appropriately, adequate hygiene, walked with a cane, spontaneous, alert and in contact with reality, no evidence of psychomotor retardation or agitation, no tics, tremors, or abnormal involuntary movements, coherent and logical thought process, no looseness of associations or evidence of disorganized speech, no delusion or hallucinations, no phobia, obsessions, panic attacks, or suicidal ideation, full orientation, intact memory, and fair judgment and insight.  The VA examiner concluded that the Veteran's symptoms interfered with his employment and social functioning.  The diagnosis was schizophrenia, undifferentiated type.

On VA outpatient treatment in April 2006, the Veteran complained of increased nightmares of his experiences in service in Vietnam.  Mental status examination of the Veteran showed adequate hygiene, appropriate dress, unshaven, normal gait and coordination, low-pitched speech, no audiovisual hallucinations, illusions or delusions, no suicidal or homicidal ideation or plan, ideas of reference, persecutory ideas, or ideas of aggression, coherent and relevant thought process, full orientation, problems recalling recent events, good remote memory, and fair judgment and insight.  The Veteran's GAF score was 50.  The diagnosis was schizophrenia, undifferentiated type.

The Veteran was hospitalized at a VA Medical Center for 4 days in September 2007.  The Veteran's GAF score on admission was 30, indicating behavior considerably influence by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  His GAF score on discharge was 60.  The discharge diagnoses included schizophrenia, undifferentiated type, in acute exacerbation.  

In her October 2007 statement, Dr. F-H stated that the Veteran had experienced an exacerbation of his service-connected schizophrenia in October 2007 which required hospitalization and resulted in a GAF score of 30.

On VA examination in December 2008, the Veteran's complaints included an intolerance of "loud noises, darkness, and people talking about me, you pass by them and they look at you," and auditory hallucinations (hearing voices).  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of multiple in-patient psychiatric admissions, including most recently in September 2007, was noted.  Mental status examination of the Veteran showed he was clean and appropriately dressed, restless, tense, unremarkable speech, an inability to spell a word forward and backward or to perform serial 7's, full orientation, unremarkable thought process and content, no delusions, auditory hallucinations that were not persistent, an inability to interpret 2 of 4 proverbs, no obsessive/ritualistic behavior or suicidal or homicidal ideation, good impulse control, an inability to maintain minimum personal hygiene without being reminded by his wife to take a bath daily, problems with activities of daily living in being unable to drive a car, normal remote and recent memory, and severely impaired immediate memory.  The Veteran reported that he relied on his wife to manage his financial affairs.  The VA examiner stated that the Veteran's mental disorder symptoms "are controlled by continuous medication."  The Veteran's GAF score was 70, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well and with some meaningful interpersonal relationships.  The VA examiner also stated that the Veteran had reported experiencing "symptoms that don't meet specific criteria for schizophrenia.  He refers to intolerance to loud noises, darkness, and people looking at him which can be a normal reaction to environmental stressors.  He also states to hearing his name called, which constitute auditory illusions prevalent in up to 70 percent of the adult population in Puerto Rico."  This examiner also stated that typical anti-psychotic medications like the ones prescribed for the Veteran "also cause psychomotor retardation, depressive like symptoms such as social withdrawal, sad mood, lack of interest and motivation, cognitive deficits (memory and abstraction difficulties) and blunted or flat affect as mentioned on several psychiatric evaluations done from 1979 through 1990" by VA.  This examiner concluded that the Veteran's service-connected schizophrenia did not result in deficiencies in most areas or total occupational and social impairment.  The diagnoses included chronic undifferentiated schizophrenia by history.

On VA outpatient treatment in August 2009, the Veteran complained of continued nightmares and flashbacks to events which occurred during his service in Vietnam.  Mental status examination of the Veteran showed coherent and relevant thoughts, orientation to person and place but only fair orientation to time, low-pitched speech, no audiovisual hallucinations, illusions, delusions, suicidal or homicidal ideation or plan, ideas of reference, persecutory ideas, or ideas or aggression.  The Veteran's GAF score was 50.  The diagnoses included schizophrenia, undifferentiated type.  The Veteran's clinical picture for his service-connected schizophrenia was unchanged on subsequent VA outpatient treatment in February 2010.

On VA examination in May 2010, the Veteran's complaints included hearing voices, irritability, forgetfulness, trouble sleeping, and nightmares.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's prior psychiatric hospitalizations were noted.  Mental status examination of the Veteran showed he was clean, used a cane, spontaneous speech, an inability to do serial 7's, full orientation, unremarkable thought process and content, no delusions, sleep impairment with a feeling of anxiety "the next day," no hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal ideation, good impulse control, an ability to maintain minimum personal hygiene, no problems with activities of daily living, and normal memory.  The VA examiner concluded that the Veteran's service-connected schizophrenia did not result in deficiencies in most areas or total occupational and social impairment.  The Veteran's GAF score was 60.  The diagnoses included schizophrenia, undifferentiated type.

On VA outpatient treatment in November 2010, the Veteran complained of continued nightmares and flashbacks to events which occurred during his service in Vietnam.  Mental status examination of the Veteran showed coherent and relevant thoughts, orientation to person and place but only fair orientation to time, low-pitched speech, no audiovisual hallucinations, illusions, delusions, suicidal or homicidal ideation or plan, ideas of reference, persecutory ideas, or ideas or aggression.  The Veteran's GAF score was 50.  The diagnoses included schizophrenia, undifferentiated type.  The Veteran's clinical picture for his service-connected schizophrenia was unchanged on subsequent VA outpatient treatment in March 2011.

The Board acknowledges the Veteran's assertions and RO hearing testimony that his service-connected schizophrenia is more disabling than currently evaluated.  The competent evidence does not support these assertions, however.  It shows instead that the Veteran has not experienced occupational and social impairment with deficiencies in most areas or total occupational and social impairment such that a disability rating greater than 50 percent is warranted for his service-connected schizophrenia at any time during the pendency of this appeal.  See 38 C.F.R. § 4.130, DC 9204 (2011).  The Veteran has been married to his wife for approximately 38 years, including throughout the pendency of this appeal.  Although the Veteran reported experiencing recurrent suicidal ideation when he testified at the RO in October 1997, he has denied experiencing suicidal ideation repeatedly on multiple VA outpatient treatment visits and examinations conducted during the pendency of this appeal.  He also denied experiencing any family or marital problems on VA examination in March 2004.  The Board acknowledges that the Veteran was hospitalized in September 2007 for an acute exacerbation of his service-connected schizophrenia.  Following this hospitalization, however, the competent evidence indicates that the Veteran's service-connected schizophrenia stabilized with medication and continued outpatient treatment.  Two different VA examiners concluded in December 2008 and in May 2010 that the Veteran's service-connected schizophrenia did not result in deficiencies in most areas or total occupational and social impairment (i.e., the criteria for a 70 and 100 percent rating under DC 9204).  Id.  The Board finds it especially persuasive that the December 2008 VA examiner found that the Veteran's reported symptoms of schizophrenia, including auditory hallucinations, "don't meet [the] specific criteria for schizophrenia."  This examiner further found that several of the Veteran's other reported symptoms of schizophrenia "can be a normal reaction to environmental stressors."  He also found further that the anti-psychotic medications prescribed to treat the Veteran's service-connected schizophrenia can contribute to certain of his symptoms that were noted on psychiatric evaluations conducted by VA between 1979 and 1990.  The Board finally acknowledges that the Veteran's GAF score for his service-connected schizophrenia has fluctuated during the pendency of this appeal between 30 (as noted while hospitalized in September 2007 for an acute exacerbation) and 70.  Taken together, the competent evidence of record (in this case, the Veteran's GAF scores, reported symptoms, and mental status evaluation findings) suggests that the Veteran's service-connected schizophrenia is manifested by, at worst, occupational and social impairment with reduced reliability and productivity.  The competent evidence does not suggest that the Veteran's service-connected schizophrenia is manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment as is required for a disability rating greater than 50 percent for service-connected schizophrenia under DC 9204.  Id.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his service-connected schizophrenia is more disabling than currently evaluated.  In summary, the Board finds that the criteria for a disability rating greater than 50 percent for schizophrenia have not been met.  Id.

The Board finally finds that, because the Veteran's service-connected schizophrenia essentially has been the same throughout the pendency of this appeal, consideration of additional staged ratings is not warranted.  See Hart, 21 Vet. App. at 505.  This is especially true because the 50 percent rating currently assigned for the Veteran's service-connected schizophrenia contemplates the moderate disability that he experiences.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected schizophrenia.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected schizophrenia is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected schizophrenia.  This is especially true because the 50 percent rating currently assigned for the Veteran's schizophrenia effective August 23, 1990, contemplates moderate disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran was hospitalized in September 2007 for treatment of an acute exacerbation of his service-connected schizophrenia.  As noted above, however, after this hospitalization, the competent evidence suggests that the Veteran's service-connected schizophrenia stabilized with outpatient treatment and medication.  The Veteran has contended that his service-connected schizophrenia interfered with his employment and forced him to quit working in 1978.  As is explained below in greater detail, a claim of entitlement to a TDIU on an extraschedular basis has been referred to the Director, Compensation and Pension Service.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating for the Veteran's service-connected schizophrenia pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Extraschedular Rating for TDIU

The Board finally finds that the criteria are met for referral to the Director, C&P Service, for consideration of extraschedular entitlement to a TDIU.  The Board observes initially that the Veteran currently does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (2011).  Service connection is in effect only for schizophrenia, evaluated as 50 percent disabling effective August 23, 1990.  The Board already has granted service connection for diabetes mellitus as due to herbicide exposure and for obstructive sleep apnea as due to service-connected schizophrenia in this decision.  The Board also has found in this decision that the Veteran is not entitled to a disability rating greater than 50 percent for his service-connected schizophrenia.  The evidence of record persuasively suggests that the Veteran's service-connected schizophrenia precludes him from securing or maintaining substantially gainful employment.  For example, on VA mental disorders examination in December 2008, the Veteran reported that he had been unemployed for more than 20 years.  He last had worked as a salesman for a bread manufacturing company in 1978.  He contended that his unemployment was due to his mental disorder.  The VA examiner concluded that the Veteran's history and psychiatric examination supported a finding that the Veteran's unemployment was due to his mental disorder.  This examiner stated:

Regardless of diagnosis, it is my opinion that [the] Veteran has moderate to severe difficulties in retaining a gainful job as he reacts to life stressors with psychosis with command type auditory hallucinations (he had command voices telling him to kill others and himself in last psychiatric admission in September 2007), poor contact with reality (he thought the voices were real and not external to him), and paranoia as evidenced on available psychiatric evaluations and treatment since 1979.

This examiner also stated that the Veteran's mental disorder symptoms "are controlled by continuous medication."  The diagnoses included chronic undifferentiated schizophrenia by history.

On VA social and industrial survey in December 2008, it was noted that the Veteran had full orientation, concrete, coherent, and logical thoughts, and good remote and recent memory and attention span.  He lived in his home with his wife in a remote rural area.  The house was in excellent condition.  The Veteran reported experiencing in-service trauma while in Vietnam and nightmares and flashbacks.  He also reported that, following his service separation, he briefly held a job but "resigned due to drinking and mental problems.  He was awarded social security benefit[s] due to medical disability and did not work again."  He had married his wife in 1972 and they had 2 sons.  The Veteran's wife had "suffered abuse and aggressions for many years" from the Veteran.  The Veteran did not have many friends and only had "variable" relationships with his family "sometimes good relations and other times, there are conflicts, depending on his mental state."  He did not belong to any groups or clubs.  It was noted that the Veteran's "service connection condition (schizophrenia) impacted his decision to retire with financial loss."  The VA clinical social worker opined that "[the] Veteran is stable with medication treatment and the care provided, but is unable to work due to psychiatry disability."

On VA mental disorders examination in May 2010, the Veteran's complaints included hearing voices, irritability, forgetfulness, trouble sleeping, and nightmares.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's prior psychiatric hospitalizations were noted.  Following mental status evaluation of the Veteran, the VA examiner stated, "Given the deteriorative course of the illness and the length of time [that the] Veteran has not been gainfully employed, his ability to perform adequately in a structured job environment is seriously compromised."  The diagnosis was chronic undifferentiated type schizophrenia.

The Board finds that the Veteran's service-connected schizophrenia markedly interfered with his employment prior he quit working in 1978.  The Veteran has reported consistently throughout the pendency of this appeal that his service-connected schizophrenia prevented him from securing employment after he quit working in 1978.  He essentially has contended that he was forced to quit working in 1978 due to his service-connected schizophrenia.  He also has reported consistently that his service-connected schizophrenia interfered with his last job as a salesman before he quit working in 1978.  The competent evidence supports the Veteran's assertions regarding the impact of his service-connected schizophrenia on his employability.  Given the foregoing, and because the Board is prohibited from assigning an extraschedular TDIU in the first instance, the Board finds that referral to the Director, C&P Service, for consideration of extraschedular entitlement to a TDIU is warranted.


ORDER

Entitlement to service connection for diabetes mellitus as due to in-service herbicide exposure is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for obstructive sleep apnea as due to service-connected schizophrenia is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for hyperlipidemia, to include as due to diabetes mellitus, is denied.

Entitlement to a disability rating greater than 50 percent for schizophrenia is denied.

Referral to the Director, C&P Service, is warranted for consideration of entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REMAND

With respect to the Veteran's service connection claims for obesity and for hypertension, each to include as due to diabetes mellitus, and for a low back disability, he contends that he incurred all of these disabilities during active service.  He alternatively contends that his diabetes mellitus caused or contributed to his current obesity and hypertension.  The Board notes that service connection was granted for diabetes mellitus in this decision (as discussed above).  The Board also notes that a review of the Veteran's claims file shows that he has current diagnoses of obesity, hypertension, and a low back disability (variously characterized as low back pain and spondylosis).  He has asserted consistently that he experienced continuous disability due to obesity, hypertension, and a low back disability since his service separation.  To date, however, the Veteran has not been scheduled for VA examination to determine the nature and etiology of his obesity, hypertension, and low back disability.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his obesity, hypertension, and low back disability.

With respect to the Veteran's TDIU claim, the Board notes that it has found that referral to the Director, C&P Service, is warranted for consideration of extraschedular entitlement to a TDIU.  Thus, on remand, this claim should be submitted to the Director, C&P Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 3.321(b)(1) (2011).  A copy of the Director's decision should be included in the claims file.

The Veteran has contended that he is unemployable solely by reason of his service-connected schizophrenia.  He has contended that this disability interfered with his last job and essentially forced him to quit working in 1978.  He also has contended that this disability has prevented him from seeking gainful employment since he quit working in 1978.  

Service connection is in effect only for schizophrenia, evaluated as 50 percent disabling effective August 23, 1990.  The Veteran's current combined evaluation for compensation is 50 percent effective August 23, 1990.  As discussed above, the Board has granted service connection for diabetes mellitus and for obstructive sleep apnea in this decision.  Because implementation of this decision by the RO could result in a higher disability evaluation for compensation, and because the Board is prohibited from assigning an extraschedular TDIU in the first instance, the Veteran's TDIU claim must be remanded to the RO for additional development.

A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The RO also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  It appears that the most recent VA treatment records associated with the Veteran's claims file are dated only through August 2011.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director, C&P Service, for extraschedular consideration consistent with 38 C.F.R. § 3.321(b)(1).  A copy of the Director's decision on this extraschedular TDIU claim must be included in the claims file.

2.  After implementing the grant of service connection for diabetes mellitus and for obstructive sleep apnea, forward the Veteran's claims file for appropriate medical opinion as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected disabilities, either alone or in combination, rendered him unable to secure or follow a substantially gainful occupation.  The examiner providing this opinion is advised that service connection is in effect for schizophrenia, diabetes mellitus, and for obstructive sleep apnea .  A complete rationale should be provided for any opinions expressed.

3.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for obesity, hypertension, or for a low back disability since his separation from active service.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his obesity.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obesity, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened) his obesity, if diagnosed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred obesity during active service or, alternatively, his service-connected diabetes mellitus caused or aggravated (permanently worsened) his obesity.  The examiner also is advised that service connection is in effect for diabetes mellitus.

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension, if diagnosed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred hypertension during active service or, alternatively, his service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension.  The examiner also is advised that service connection is in effect for diabetes mellitus.

6.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his low back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any low back disability currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred a low back disability during active service.

7.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


